16-956-cr
United States of America v. Scott

                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 23rd day of March, two thousand seventeen.

PRESENT:        JOSÉ A. CABRANES,
                RICHARD C. WESLEY,
                             Circuit Judges.
                VICTOR MARRERO,
                             District Judge.*


UNITED STATES OF AMERICA,

                         Appellee,                          16-956-cr

                         v.

MELKUAN SCOTT, AKA MEL, AKA YOUNG GOD,
AKA YOUNG, AKA YG,

                         Defendant-Appellant,

ARTHUR STANLEY, AKA WIGS, AKA "P", AKA
PENO, JEFF ANTOINE, AKA LITTLE HOMIE,
RASHAWN DUBOSE, AKA CHUBBS, AKA TREV,
GREGORY THOMAS, AKA QUANNY, AKA JIM
JIM, AKEEM MANOO, AKA KEEME, RICARDO
HOWE, AKA DINO, AKA TYSON, NEHELIAH
BARNETT, AKA NELLY, AKA NEY, AKA

    *
    Judge Victor Marrero, of the United States District Court for the Southern District of New
York, sitting by designation.

                                                1
NEAGMIAH, AKA NEHEMIAH, RAYMOND RIVERA,
AKA WHITE BOY, KYRIN-ROBERT JACKSON,
AKA KY, TAFARIE GREEN, AKA FARIE, IRIS
PEREZ, AFESHA MANOO, AKA FESHA, AKA
FEE, HORACE STARKS, JR., AKA HEAD, AKA
LITTLE HEAD, JAMIE COLEMAN, AKA CITY,
ARNOLD THOMPSON, AKA "B", JERROD HALL,
AKA SLIME, RAQUIM SMITH, AKA BUD, AKA
BUTTER, AKA RAKIM, JAMAL HOWELL, AKA
SQUIZZY, RASHAWN HILL, JASON WATSON,
AKA NOGGIN, SHAQILLE BROWN, AKA
SHAQ, MICHAEL MORRISON, AKA NAZZIE,
TYSHAWN MCDADE, AKA S DOT, AKA S DIDDY,

                        Defendants.



FOR APPELLEE:                                               John H. Durham (Sandra S. Glover on the
                                                            brief), Assistant United States Attorneys
                                                            for Deirdre M. Daly, United States
                                                            Attorney for the District of Connecticut,
                                                            New Haven, CT.


FOR DEFENDANT-APPELLANT:                                    Claire E. Coleman (Joseph W. Martini on
                                                            the brief), Wiggins and Dana LLP,
                                                            Stamford, CT.

      Appeal from the judgment of the United States District Court for the District of
Connecticut (Jeffrey A. Meyer, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

         Defendant-Appellant Melkuan Scott appeals the March 30, 2016 amended judgment of the
district court, convicting him, upon entering a plea of guilty, of one count of conspiracy to distribute
and to possess with intent to distribute 280 grams or more of crack cocaine, in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(A)(iii) and 846, and one count of being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He was principally sentenced to 156 months
imprisonment followed by seven years of supervised release.

        On appeal, the Defendant argues that the district court imposed a procedurally unreasonable
sentence by relying upon a finding of fact that was not supported by a preponderance of evidence.
Specifically, he claims that the district court should not have considered a 2008 incident where a

                                                   2
duffle bag containing guns was found behind his house. For the reasons set forth below and based
on our independent review of the record, we find this argument to be without merit. We assume the
parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal.

                                                    ***

          We review the sentence imposed by the district court for reasonableness. See United States v.
Cavera, 550 F.3d 180, 189-190 (2d Cir.2008) (en banc). Under United States v. Booker, 543 U.S. 220
(2005), a district court has broad latitude to “impose either a Guidelines sentence or a non-
Guidelines sentence.” United States v. Sanchez, 517 F.3d 651, 660 (2d Cir.2008) The Court of Appeals
role is limited to examining a sentence for reasonableness, which is akin to a deferential “abuse-of-
discretion” standard. See Gall v. United States, 552 U.S. 38, 41 (2007); cf. Sims v. Blot, 534 F.3d 117, 132
(2d Cir.2008) (“A district court has abused its discretion if it based its ruling on an erroneous view of
the law or on a clearly erroneous assessment of the evidence, or rendered a decision that cannot be
located within the range of permissible decisions.” (alteration and quotation marks omitted)). This
standard applies “both to the sentence itself and to the procedures employed in arriving at the
sentence.” United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir.2008)(quotation marks and citation
omitted).

        The primary question here is whether the district court clearly erred in considering the 2008
discovery of a duffle bag of guns behind the Defendant’s house. The Defendant argued for its
exclusion based on its distance in time and relevance, and pointed out that the charges were
eventually nolled. The government countered that 2008 was not too distant in time given
Defendant’s ongoing involvement in drug-trafficking and related crimes.

         We hold that the district court was well within its authority to consider this evidence. A
district court is authorized to consider any information relevant to a defendant’s background,
history, or behavior. See United States v. Carmona, 873 F.2d 569, 574 (2d Cir. 1989) (“The sentencing
court’s discretion is largely unlimited either as to the kind of information [it] may consider, or the
source from which it may come.” (quotation marks and citation omitted)). The discovery of a duffle
bag that contained eight firearms is plainly relevant to the Defendant’s sentence for illegal firearm
possession. Furthermore, the duffle bag and guns were linked to Scott through DNA evidence and a
statement by the Defendant on July 24, 2008 that “seven of them shits is mine,” along with other
corroborating evidence. App’x 496-497. The government therefore met its burden of establishing,
by a preponderance of the evidence, that the duffle bag containing the guns belonged to Scott.

       In addition, the Defendant was given ample opportunity to the contest the inclusion of this
evidence. In overruling the Defendant’s objection, the district court stated that it would consider the
discovery of the duffle bag of guns “with the understanding, as the defense correctly points out, no
charges resulted from this particular conduct.” App’x 323-324. This reasoned and narrow view of

                                                     3
the 2008 incident was a reasonable exercise of the district court’s broad discretion. Accordingly, we
conclude that the sentencing of 156 months—a sentence that was 100 months below the Sentencing
Guidelines calculation—was procedurally reasonable.

                                         CONCLUSION

        We have considered all of Defendant’s arguments on appeal and found them to be without
merit. For the foregoing reasons, the judgment of the District Court is AFFIRMED.



                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  4